COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00218-CV


Laura Hatchel, as Next Friend of          §    From the 211th District Court
C.H.
                                          §    of Denton County (2012-30404-211)
v.
                                          §    May 8, 2014

Michelle Hacker, FNP-C                    §    Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee Michelle Hacker, FNP-C shall pay all

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier_______________________
                                         Justice Bill Meier